Name: nan
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1968-07-25

 Avis juridique important|31968D030168/301/CEE: DÃ ©cision de la commission, du 23 juillet 1968, autorisant la RÃ ©publique franÃ §aise Ã prendre certaines mesures de sauvegarde conformÃ ©ment Ã l'article 108 paragraphe 3 du traitÃ © (Le texte en langue franÃ §aise est le seul faisant foi.) Journal officiel n ° L 178 du 25/07/1968 p. 0015 - 0022++++DECISION DE LA COMMISSION DU 23 JUILLET 1968 AUTORISANT LA REPUBLIQUE FRANCAISE A PRENDRE CERTAINES MESURES DE SAUVEGARDE CONFORMEMENT A L'ARTICLE 108 PARAGRAPHE 3 DU TRAITE ( LE TEXTE EN LANGUE FRANCAISE EST LE SEUL FAISANT FOI ) ( 68/301/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , ET NOTAMMENT SON ARTICLE 108 PARAGRAPHE 3 , CONSIDERANT QU'AU COURS DES MOIS DE MAI ET DE JUIN L'ECONOMIE FRANCAISE A ETE FRAPPEE D'UNE PARALYSIE SOUDAINE ET INATTENDUE ; CONSIDERANT QUE CETTE PARALYSIE RELATIVEMENT PROLONGEE A ENTRAINE DES PERTES DE PRODUCTION SENSIBLES ET S'EST ACCOMPAGNEE DE SERIEUSES PERTURBATIONS DANS LES CIRCUITS COMMERCIAUX ET FINANCIERS AINSI QUE D'UN RELEVEMENT DES COUTS DE PRODUCTION ENTRAINE NOTAMMENT PAR UN RELEVEMENT DES COUTS SALARIAUX EXCEDANT SENSIBLEMENT LA HAUSSE A LAQUELLE ON AURAIT PU S'ATTENDRE DANS DES CONDITIONS NORMALES ; CONSIDERANT QU'UN CLIMAT INDUSTRIEL DEFAVORABLE RESULTANT DU CONTEXTE POLITIQUE , SOCIAL , ECONOMIQUE ET PSYCHOLOGIQUE A ETE CREE EN FRANCE PAR LES EVENEMENTS DE MAI ET DE JUIN 1968 ; CONSIDERANT NOTAMMENT QUE DES SORTIES SPECULATIVES DE CAPITAUX , LA CONVERSION D'UNE PARTIE IMPORTANTE DES DEPOTS DE NON-RESIDENTS ET UNE AGGRAVATION DU DEFICIT DE LA BALANCE DE PAIEMENTS COURANTS ONT PROVOQUE UNE PONCTION SENSIBLE SUR LES RESERVES OFFICIELLES ; CONSIDERANT , EN OUTRE , QUE LA REALISATION DE L'UNION DOUANIERE QUI VIENT D'INTERVENIR COMPORTE LA SUPPRESSION COMPLETE DES DROITS DE DOUANE A L'INTERIEUR DE LA COMMUNAUTE ET LA MISE EN PLACE INTEGRALE DU TARIF DOUANIER COMMUN DONT LES TAUX SONT AFFECTES PAR LE RESULTAT DES NEGOCIATIONS COMMERCIALES DU G.A.T.T . ; QU'IL EN RESULTE UNE IMPORTANTE REDUCTION DE LA PROTECTION TARIFAIRE DES INDUSTRIES FRANCAISES ; CONSIDERANT QUE , DU FAIT DE L'ENSEMBLE DE CES ELEMENTS , L'ECONOMIE FRANCAISE SE TROUVE CONFRONTEE AVEC DES DIFFICULTES EXCEPTIONNELLES ET QUE CES DIFFICULTES SONT SUSCEPTIBLES D'AVOIR DES REPERCUSSIONS SUR L'EQUILIBRE EXTERIEUR DE LA FRANCE AU COURS DES PROCHAINS MOIS ; CONSIDERANT QUE L'ENSEMBLE DE LA COMMUNAUTE PEUT ETRE AFFECTE PAR LES DIFFICULTES MENTIONNEES CI-DESSUS , EN RAISON DE L'INTERPENETRATION DE PLUS EN PLUS ETROITE DES ECONOMIES DES ETATS MEMBRES : CONSIDERANT QUE LA COMMISSION , AYANT EXAMINE LA SITUATION DE L'ECONOMIE FRANCAISE AU TITRE DE L'ARTICLE 108 PARAGRAPHE 1 AINSI QUE LES MESURES DEJA PRISES PAR LA FRANCE CONFORMEMENT A L'ARTICLE 104 DU TRAITE , LUI A RECOMMANDE L'ADOPTION D'UN CERTAIN NOMBRE DE MESURES COMPLEMENTAIRES A PRENDRE EGALEMENT DANS LE CADRE DE L'ARTICLE 104 ; CONSIDERANT QUE LA COMMISSION A RECOMMANDE AU CONSEIL , APRES CONSULTATION DU COMITE MONETAIRE , LE CONCOURS MUTUEL ; QUE LE CONSEIL A ACCORDE CE CONCOURS MUTUEL PAR DIRECTIVE DU 20 JUILLET 1968 ; CONSIDERANT CEPENDANT QU'EN RAISON DE L'AMPLEUR DES DIFFICULTES EXISTANT ACTUELLEMENT EN FRANCE ET DE L'URGENCE AVEC LAQUELLE IL CONVIENT D'Y REMEDIER , LES MESURES RECOMMANDEES A LA FRANCE AUX TERMES DE L'ARTICLE 108 PARAGRAPHE 1 ET LES MESURES ACCORDEES DANS LE CADRE DU CONCOURS MUTUEL NE SONT PAS SUFFISANTES , CAR ELLES NE PEUVENT AVOIR LEUR PLEIN EFFET DANS LE COURT TERME NI , EN CONSEQUENCE , ASSURER A ELLES SEULES LE RETABLISSEMENT A BREF DELAI DE L'EQUILIBRE EXTERIEUR DE L'ECONOMIE FRANCAISE ; CONSIDERANT QU'IL APPARTIENT , DES LORS , A LA COMMISSION D'AUTORISER LA MISE EN OEUVRE DE MESURES DE SAUVEGARDE APPROPRIEES , AU TITRE DE L'ARTICLE 108 PARAGRAPHE 3 DU TRAITE ; CONSIDERANT , TOUTEFOIS , QUE CES MESURES QUI DEROGENT AU FONCTIONNEMENT NORMAL DU MARCHE COMMUN DOIVENT ETRE STRICTEMENT LIMITEES DANS LE TEMPS ; QU'EN OUTRE , IL Y A LIEU DE SUIVRE ATTENTIVEMENT L'EVOLUTION DE LA SITUATION DE L'ECONOMIE FRANCAISE , ET NOTAMMENT DE LA BALANCE DES PAIEMENTS , ET D'ENTREPRENDER EN TOUT ETAT DE CAUSE UN REEXAMEN DE LA SITUATION ET DE L'APPLICATION DES MESURES LE 15 OCTOBRE 1968 AU PLUS TARD ; A CONSIDERANT QU'EN APPLICATION DE L'ARTICLE 67 DU TRAITE , DEUX DIRECTIVES ONT ETE ARRETEES PAR LE CONSEIL , LE 11 MAI 1960 ET LE 18 DECEMBRE 1962 , QUI ONT LIBERE DE MANIERE INCONDITIONNELLE ET IRREVERSIBLE CERTAINES CATEGORIES DE MOUVEMENTS DE CAPITAUX , ENUMERES DANS LES LISTES A ET B ANNEXEES A LA PREMIERE DIRECTIVE PRECITEE ; CONSIDERANT QUE , POUR LES MOTIFS EXPOSES CI-DESSUS , IL Y A LIEU D'AUTORISER LA REPUBLIQUE FRANCAISE A INTRODUIRE CERTAINES MESURES DE CONTROLE DES CHANGES DEROGEANT PARTIELLEMENT AUX DISPOSITIONS PRESCRITES PAR CES DEUX DIRECTIVES ; CONSIDERANT QUE LES RESTRICTIONS DE CHANGE DOIVENT ETRE LIMITEES QUANT A LEUR DUREE ET A LEUR CHAMP D'APPLICATION , AFIN D'EVITER DANS TOUTE LA MESURE DU POSSIBLE D'ENTRAVER LE FONCTIONNEMENT DU MARCHE COMMUN ; B CONSIDERANT QUE , DANS LES CIRCONSTANCES ACTUELLES , IL Y A LIEU , POUR ASSURER LE MAINTIEN D'UN NIVEAU SATISFAISANT DES EXPORTATIONS ET PAR LA MEME L'EQUILIBRE DE LA BALANCE COMMERCIALE , DE STIMULER CELLES-CI A TITRE TEMPORAIRE ; CONSIDERANT , A CET EFFET , QU'IL CONVIENT D'AUTORISER , D'UNE PART , LE MAINTIEN ET L'EXTENSION DE L'ASSURANCE " RISQUE ECONOMIQUE " , ET UNE REDUCTION DU TAUX DE REESCOMPTE DES CREANCES NEES A L'EXPORTATION , MESURES QUI AURAIENT NORMALEMENT DU ETRE SUPPRIMEES AU 1ER JUILLET 1968 , ET , D'AUTRE PART , UNE NOUVELLE AIDE CALCULEE SUR LA BASE DES SALAIRES INCORPORES DANS LES PRODUITS EXPORTES ; CONSIDERANT QU'EN VERTU DU MECANISME D'ASSURANCE " RISQUE ECONOMIQUE " , LES ENTREPRISES EXPORTATRICES POUVAIENT SOUSCRIRE AUPRES DE LA COMPAGNIE FRANCAISE D'ASSURANCE POUR LE COMMERCE EXTERIEUR DES POLICES D'ASSURANCE COUVRANT DES MARCHES DE BIENS VENDUS A PRIX FERME A L'ETRANGER ET DONT LA FABRICATION EXIGE UN CERTAIN DELAI , CONTRE LE RISQUE D'UNE HAUSSE DES COUTS DE FABRICATION , SOUS RESERVE D'UNE FRANCHISE DE 4 % L'AN RESTANT A CHARGE DE L'ENTREPRISE BENEFICIAIRE DE L'ASSURANCE ; CONSIDERANT QU'UN ABAISSEMENT A 2 % DU TAUX DE REESCOMPTE PREFERENTIEL APPLIQUE AUX CREANCES NEES A L'EXPORTATION , ALORS QUE LE TAUX DE DROIT COMMUN APPLICABLE AUX OPERATIONS SUR LE MARCHE INTERIEUR EST ACTUELLEMENT DE 5 % , REPRESENTERAIT POUR LES EXPORTATEURS UN AVANTAGE DE 3 POINTS ; CONSIDERANT QUE L'INTRODUCTION D'UNE AIDE A L'EXPORTATION DES PRODUITS AUTRES QUE LES PRODUITS AGRICOLES NON TRANSFORMES ET DES PRODUITS ENERGETIQUES , SERAIT DE NATURE A COMPENSER UNE PARTIE DE LA HAUSSE DES SALAIRES ET CHARGES SOCIALES ; QUE CETTE AIDE SERAIT CALCULEE : _ EN CE QUI CONCERNE LES PRODUITS EXPORTES AUTRES QU'AGRICOLES ET ENERGETIQUES , SUR LA BASE DES SALAIRES DIRECTS , CHARGES SOCIALES INCLUSES , INCOMBANT AUX ENTREPRISES EXPORTATRICES ET DES SALAIRES INCORPORES DANS LES BIENS ET SERVICES ACHETES PAR CES ENTREPRISES , Y COMPRIS EGALEMENT LES CHARGES SOCIALES ; _ EN CE QUI CONCERNE LES PRODUITS AGRICOLES TRANSFORMES ENUMERES A L'ANNEXE II DU TRAITE , SUR LA BASE DES SALAIRES DIRECTS , CHARGES SOCIALES INCLUSES ; CONSIDERANT QUE POUR CETTE AIDE UN TAUX DE 6 % POUR LES EXPORTATIONS ENREGISTREES EN DOUANE ENTRE LE 1ER JUILLET 1968 ET LE 31 OCTOBRE 1968 ET DE 3 % POUR CELLES ENREGISTREES ENTRE LE 1ER NOVEMBRE 1968 ET LE 31 JANVIER 1969 PARAIT APPROPRIE ; CONSIDERANT QU'EN CE QUI CONCERNE L'ASSURANCE " RISQUE ECONOMIQUE " , LES EFFETS D'UNE TELLE MESURE CONSISTERAIENT , COMPTE TENU DE LA FRANCHISE ANNUELLE DE 4 % LAISSEE A CHARGE DE L'EXPORTATEUR ET DU COUT DE LA PRIME D'ASSURANCE ( 0 , 5 % PAR AN ) , A NEUTRALISER UNE PARTIE DE LA HAUSSE SENSIBLE ET SOUDAINE DES COUTS DE PRODUCTION , HAUSSE QUI NE POURRA ETRE COMPENSEE QU'A TERME PAR DES GAINS DE PRODUCTIVITE ; QUE , D'AUTRE PART , L'INCIDENCE ECONOMIQUE DE L'AVANTAGE RESULTANT POUR LES EXPORTATEURS FRANCAIS DU TAUX DE RESCOMPTE PREFERENTIEL EN CE QUI CONCERNE LES CREANCES REPRESENTATIVES D'OPERATIONS A COURT TERME , NE DEPASSERAIT PAS 1 , 5 % , COMPTE TENU DU FAIT QUE CES CREANCES SONT PRESENTEES AU REESCOMPTE POUR UNE DUREE RELATIVEMENT LIMITEE ( 180 JOURS AU MAXIMUM ) ; QUE CETTE INCIDENCE POUR LES OPERATIONS A MOYEN TERME SERAIT EN MOYENNE DE 1 , 5 % PAR AN , EN RAISON DU MONTANT ET DE LA DUREE EFFECTIFS DU DECOUVERT DE TELLES OPERATIONS ; QUE L'INCIDENCE D'UNE AIDE CALCULEE SUR LA BASE DES SALAIRES INCORPORES DANS LES PRODUITS EXPORTES PEUT ETRE ESTIMEE , DURANT LA PERIODE D'APPLICATION DU TAUX DE 6 % , A UN PEU PLUS DE 2 % ET , DURANT LA PERIODE D'APPLICATION DU TAUX DE 3 % , A UN PEU PLUS DE 1 % DU CHIFFRE D'AFFAIRES A L'EXPORTATION ; CONSIDERANT QUE LA GARANTIE " RISQUE ECONOMIQUE " ET LE TAUX DE REESCOMPTE PREFERENTIEL , TELS QU'ILS EXISTAIENT AVANT LE 1ER JUILLET 1968 , AVAIENT ETE DECLARES PAR LA COMMISSION INCOMPATIBLES AVEC LE MARCHE COMMUN , MAIS QUE L'EXISTENCE DES DIFFICULTES ECONOMIQUES ET SOCIALES SURVENUES DANS LES CIRCONSTANCES EXCEPTIONNELLES DECRITES CI-DESSUS ET LES REPERCUSSIONS DE CES DIFFICULTES SUR LA BALANCE DES PAIEMENTS JUSTIFIENT D'AUTORISER LE MAINTIEN ET L'EXTENSION A TITRE EXCEPTIONNEL ET TEMPORAIRE DE CES DEUX CATEGORIES D'AIDES ; CONSIDERANT QUE , TOUTEFOIS , EN CE QUI CONCERNE LE TAUX DE REESCOMPTE , LE TAUX PREFERENTIEL NE DOIT EN AUCUN CAS ETRE INFERIEUR A 2 % ET L'AVANTAGE ACCORDE AUX EXPORTATEURS NE DOIT PAS DEPASSER 3 POINTS PENDANT LA PERIODE PRENANT FIN LE 31 OCTOBRE 1968 ET 1 , 5 POINT POUR LA PERIODE DU 1ER NOVEMBRE 1968 AU 31 JANVIER 1969 ; CONSIDERANT QUE TOUT CUMUL DE L'ASSURANCE " RISQUE ECONOMIQUE " ET DE L'AIDE CALCULEE SUR LA BASE DES SALAIRES INCORPORES DANS LES PRODUITS EXPORTES DOIT ETRE EVITE . C CONSIDERANT QU'IL IMPORTE DE FACILITER LE RETOUR A UNE SITUATION NORMALE ; QUE , DANS UN NOMBRE TRES LIMITE DE SECTEURS PARTICULIEREMENT AFFECTES PAR LES EVENEMENTS RECENTS SURVENUS EN FRANCE , ON PEUT REDOUTER PENDANT QUELQUES MOIS , COMPTE TENU DE LA SITUATION EXCEPTIONNELLE OU SE TROUVE L'ECONOMIE FRANCAISE , UN AFFLUX ANORMAL D'IMPORTATIONS SUSCEPTIBLES D'AVOIR DES REPERCUSSIONS DIRECTES OU INDIRECTES SUR LA BALANCE DE PAIEMENTS ; QU'IL Y A LIEU , DES LORS , D'AUTORISER LA REPUBLIQUE FRANCAISE A LIMITER DANS CES SECTEURS LA PROGRESSION DE CERTAINES IMPORTATIONS ORIGINAIRES DES ETATS MEMBRES POUR DES PERIODES STRICTEMENT DEFINIES ET NON SUSCEPTIBLES DE PROROGATION ; CONSIDERANT QUE CES MESURES NE DOIVENT PAS FAIRE OBSTACLE A UNE PROGRESSION RAISONNABLE DES ECHANGES ET QUE , DANS LA MESURE POSSIBLE , LES DIFFICULTES SECTORIELLES AUXQUELLES D'AUTRES ETATS MEMBRES FONT FACE NE DOIVENT PAS SE TROUVER AGGRAVEES ; QUE LES PERIODES DE REFERENCES ET LES TAUX DE PROGRESSION DES IMPORTATIONS PERMETTANT DE DETERMINER LE VOLUME DES CONTINGENTS DOIVENT ETRE FIXES EN CONSEQUENCE ; CONSIDERANT QU'IL CONVIENT DE SUBORDONNER CES LIMITATIONS A L'ADOPTION DE DISPOSITIONS ANALOGUES ENVERS LES IMPORTATIONS ORIGINAIRES DES PAYS TIERS AFIN D'ASSURER L'EFFICACITE DES MESURES ; CONSIDERANT QU'EN CE QUI CONCERNE LE SECTEUR DE L'INDUSTRIE AUTOMOBILE , L'ARRET DE PRODUCTION PROLONGE AYANT EU UN EFFET NEGATIF IMPORTANT SUR L'APPROVISIONNEMENT DU MARCHE INTERIEUR , IL EST NECESSAIRE D'EVITER UN AFFLUX ANORMAL DES IMPORTATIONS ET DE PERMETTRE AINSI A L'INDUSTRIE AUTOMOBILE FRANCAISE DE CONSACRER UNE PARTIE NORMALE DE SA PRODUCTION AUX MARCHES EXTERIEURS SANS PERDRE DE CE FAIT UNE PARTIE IMPORTANTE DE SON MARCHE NATIONAL ; CONSIDERANT QU'IL EST NECESSAIRE ET SUFFISANT D'AUTORISER LA REPUBLIQUE FRANCAISE A INTRODUIRE , POUR UNE PERIODE DE QUATRE MOIS , ALLANT DU 1ER JUILLET 1968 AU 31 OCTOBRE 1968 , DES CONTINGENTS D'IMPORTATION POUR LES VOITURES PARTICULIERES ET UTILITAIRES D'UN VOLUME COMPORTANT UNE AUGMENTATION APPROPRIEE PAR RAPPORT A CELUI EFFECTIVEMENT IMPORTE A LA PERIODE CORRESPONDANTE DE L'ANNEE 1967 ; CONSIDERANT QUE POUR UN CERTAIN NOMBRE DE PRODUITS DES SECTEURS DE L'INDUSTRIE TEXTILE ET DES APPAREILS MENAGERS ACTUELLEMENT EN COURS DE RESTRUCTURATION , LES CHARGES SALARIALES REPRESENTENT UN POURCENTAGE ELEVE DES COUTS DE PRODUCTION ET QUE , DE CE FAIT , LES AUGMENTATIONS DES SALAIRES AURONT UNE INCIDENCE IMPORTANCE SUR LEURS PRIX DE REVIENT ; QUE , DES LORS , EU EGARD A LA SITUATION D'ENSEMBLE DECRITE CI-DESSUS , UN ACCROISSEMENT BRUSQUE ET ANORMAL DES IMPORTATIONS RISQUERAIT D'ENTRAINER DE SERIEUSES DIFFICULTES ECONOMIQUES SUSCEPTIBLES D'AGGRAVER LA DETERIORATION DE LA BALANCE COMMERCIALE FRANCAISE ; CONSIDERANT QU'IL EST NECESSAIRE ET SUFFISANT D'AUTORISER LA REPUBLIQUE FRANCAISE A INTRODUIRE , POUR UNE PERIODE DE SIX MOIS , ALLANT DU 1ER JUILLET AU 31 DECEMBRE 1968 , DES CONTINGENTS D'IMPORTATION CALCULES EN S'INSPIRANT DES CONSIDERATIONS INDIQUEES CI-DESSUS ; QU'IL CONVIENT A CET EFFET DE RETENIR LE VOLUME D'IMPORTATIONS EFFECTIVEMENT ATTEINT AU COURS DE LA PERIODE CORRESPONDANTE DE L'ANNEE 1967 EN LE MAJORANT DANS UNE MESURE APPROPRIEE AUX DIFFERENTES CATEGORIES DE PRODUITS ; CONSIDERANT QU'AU NIVEAU DE L'UTILISATION CERTAINS PRODUITS SIDERURGIQUES RELEVANT DU TRAITE DE LA C.E.E . ET CERTAINS AUTRES PRODUITS RELEVANT DU TRAITE DE LA C.E.C.A . PEUVENT SE SUBSTITUER ET QUE CES DERNIERS ONT FAIT L'OBJET DE MESURES DE CONTINGENTEMENT POUR LA PERIODE ALLANT DU 1ER JUILLET AU 31 DECEMBRE 1968 ; QU'IL PARAIT , DES LORS , INDIQUE DE PREVOIR POUR LES PRODUITS SIDERURGIQUES RELEVANT DU TRAITE DE LA C.E.E . , UN CONTINGENT D'IMPORTATION POUR LA PERIODE PRECITEE : QUE LE VOLUME DE CE CONTINGENT DEVRAIT COMPORTER UNE AUGMENTATION APPROPRIEE PAR RAPPORT A CELUI DES IMPORTATIONS EFFECTUEES PENDANT LA PERIODE CORRESPONDANTE DE 1967 ; DECIDE : ARTICLE PREMIER LA REPUBLIQUE FRANCAISE EST AUTORISEE A MAINTENIR EN APPLICATION , A TITRE EXCEPTIONNEL ET TEMPORAIRE , LES MESURES DE CONTROLE DES CHANGES EN VIGUEUR A LA DATE DE LA PRESENTE DECISION . LA COMMISSION EXAMINERA EN PERMANENCE L'APPLICATION DE CES MESURES . ELLE SE RESERVE DE RAPPORTER OU DE MODIFIER CETTE AUTORISATION DES QUE LA NORMALISATION DES CIRCUITS FINANCIERS SERA SUFFISAMMENT AVANCEE . ARTICLE 2 1 . LA REPUBLIQUE FRANCAISE EST AUTORISEE A ACCORDER , EN MATIERE D'EXPORTATION A DESTINATION DES AUTRES ETATS MEMBRES , LES AIDES SUIVANTES DANS LES CONDITIONS PREVUES CI-APRES : A ) POSSIBILITE POUR LES ENTREPRISES EXPORTATRICES DE SOUSCRIRE AUPRES DE LA COMPAGNIE FRANCAISE D'ASSURANCE POUR LE COMMERCE EXTERIEUR DES POLICES D'ASSURANCE COUVRANT , SOUS RESERVE D'UNE FRANCHISE DE 4 % L'AN , LE RISQUE RESULTANT DE LA HAUSSE DES COUTS DE PRODUCTION AU COURS DE L'EXECUTION D'UN CONTRAT ENTRE EN VIGUEUR AVANT LE 1ER JANVIER 1969 PORTANT SUR LA FOURNITURE DE BIENS VENDUS A PRIX FERME ET DONT LA FABRICATION EXIGE EN CERTAIN DELAI ; B ) POSSIBILITE POUR LES ENTREPRISES EXPORTATRICES DE BENEFICIER POUR LES CREANCES NEES D'OPERATIONS A L'EXPORTATION D'UN TAUX DE REESCOMPTE PREFERENTIEL JUSQU'AU 31 JANVIER 1969 ; CE TAUX NE PEUT ETRE INFERIEUR A 2 % ET L'AVANTAGE ACCORDE AUX EXPORTATEURS NE PEUT EXCEDER 3 POINTS DURANT LA PERIODE PRENANT FIN LE 31 OCTOBRE 1968 , ET 1 , 5 POINT DURANT LA PERIODE ALLANT DU 1ER NOVEMBRE 1968 AU 31 JANVIER 1969 ; C ) POSSIBILITES POUR LES ENTREPRISES D'OBTENIR JUSQU'AU 31 JANVIER 1969 UNE AIDE POUR L'EXPORTATION DES PRODUITS AUTRES QU'AGRICOLES NON TRANSFORMES ET ENERGETIQUES ; CETTE AIDE SERA CALCULEE : _ EN CE QUI CONCERNE LES PRODUITS AUTRES QU'AGRICOLES ET ENERGETIQUES , SUR LA BASE DES SALAIRES DIRECTS ET INDIRECTS , CHARGES SOCIALES COMPRISES , INCORPORES DANS LESDITS PRODUITS ; _ POUR CE QUI EST DES PRODUITS AGRICOLES TRANSFORMES ENUMERES A L'ANNEXE II DU TRAITE , SUR LA BASE DES SALAIRES DIRECTS , CHARGES SOCIALES COMPRISES , INCORPORES DANS CES PRODUITS . LE TAUX DE CETTE AIDE NE PEUT DEPASSER 6 % POUR LES EXPORTATIONS ENREGISTREES EN DOUANE ENTRE LE 1ER JUILLET 1968 ET LE 31 OCTOBRE 1968 , ET 3 % POUR CELLES ENREGISTREES ENTRE LE 1ER NOVEMBRE 1968 ET LE 31 JANVIER 1969 . 2 . LES AIDES VISEES AU PARAGRAPHE 1 ALINEAS A ) ET C ) , NE PEUVENT ETRE CUMULEES . ARTICLE 3 1 . LA REPUBLIQUE FRANCAISE EST AUTORISEE A PRENDRE DES DISPOSITIONS PROPRES A LIMITER DANS LA MESURE DEFINIE A L'ANNEXE DE LA PRESENTE DECISION , LA PROGRESSION DES IMPORTATIONS DE VEHICULES AUTOMOBILES , D'APPAREILS MENAGERS , ET DE PRODUITS TEXTILES ET SIDERURGIQUES ORIGINAIRES DES ETATS MEMBRES A DESTINATION DE LA FRANCE . 2 . LA REPARTITION DES CONTINGENTS FIXES DANS L'ANNEXE ENTRE LES DIVERSES PROVENANCES DE LA COMMUNAUTE DOIT ETRE OPEREE PAR LE GOUVERNEMENT FRANCAIS D'UNE MANIERE EQUITABLE ET NON DISCRIMINATOIRE ET EN RESPECTANT LES COURANTS TRADITIONNELS D'ECHANGES . UNE PRIORITE DEVRAIT ETRE RECONNUE EN PRINCIPE AUX DEMANDES EMANANT D'IMPORTATEURS QUI ONT CONCLU ANTERIEUREMENT AU 1ER JUIN 1968 DES CONTRATS PREVOYANT LA LIVRAISON DES MARCHANDISES AVANT LA FIN DE LA VALIDITE DES CONTINGENTS QUI LES CONCERNENT . ARTICLE 4 1 . L'AUTORISATION ACCORDEE A L'ARTICLE PRECEDENT EST SOUMISE A LA CONDITION QUE LA REPUBLIQUE FRANCAISE PRENNE LES DISPOSITIONS PROPRES A LIMITER , POUR LES MEMES PERIODES ET DANS LA MESURE DEFINIE CI-APRES , LA PROGRESSION DES IMPORTATIONS DES PRODUITS DESIGNES A L'ANNEXE , QUI SONT ORIGINAIRES DE PAYS TIERS . POUR CHAQUE PRODUIT , LE VOLUME D'IMPORTATION ADMIS EST CELUI DE LA PERIODE CORRESPONDANTE DE L'ANNEE 1967 , MAJORE DANS LA PROPORTION RESULTANT , POUR LES IMPORTATIONS DU MEME PRODUIT ORIGINAIRE DES ETATS MEMBRES , DU CONTINGENT FIGURANT A L'ANNEXE . 2 . DANS LES IMPORTATIONS VISEES AU PARAGRAPHE PRECEDENT NE SONT PAS COMPRISES LES IMPORTATIONS ORIGINAIRES DE PAYS TIERS AVEC LESQUELS LA REPUBLIQUE FRANCAISE EST LIEE PAR DES ACCORDS BILATERAUX COMPORTANT DES CONTINGENTEMENTS . TOUTEFOIS , LE VOLUME DES CONTINGENTS FIGURANT DANS CES ACCORDS NE PEUT ETRE DEPASSE . 3 . LE GOUVERNEMENT FRANCAIS DOIT , DANS LA REPARTITION DES QUANTITES IMPORTEES , EVITER TOUTE DISCRIMINATION ET RESPECTER LES COURANTS TRADITIONNELS D'ECHANGES . ARTICLE 5 LA REPUBLIQUE FRANCAISE EST AUTORISEE A REPARTIR LES VOLUMES D'IMPORTATION VISES AUX ARTICLES 3 ET 4 EN DEUX TRANCHES . TOUTEFOIS , LA PREMIERE TRANCHE A REPARTIR DOIT ETRE AU MOINS EGALE A 65 % DE CES VOLUMES ET LA SECONDE TRANCHE DOIT ETRE ENTIEREMENT REPARTIE AU PLUS TARD LE 1ER SEPTEMBRE 1968 EN CE QUI CONCERNE LES VEHICULES AUTOMOBILES ET LE 1ER OCTOBRE 1968 EN CE QUI CONCERNE LES AUTRES PRODUITS . ARTICLE 6 LES IMPORTATIONS TEMPORAIRES QUI FONT L'OBJET D'UN TRAFIC DE PERFECTIONNEMENT S'EFFECTUENT EN DEHORS DES LIMITES DEFINIES AUX ARTICLES 3 ET 4 CI-DESSUS . EN CE QUI CONCERNE LES VEHICULES AUTOMOBILES , LES MATERIELS FABRIQUES DANS LE CADRE D'ACCORDS DE COOPERATION ENTRE FIRMES FRANCAISES ET FIRMES DES AUTRES ETATS MEMBRES , S'EFFECTUENT EN DEHORS DES MEMES LIMITES . ARTICLE 7 LA COMMISSION CONTROLERA LE RESPECT DES DISPOSITIONS DE LA PRESENTE DECISION . ARTICLE 8 LA COMMISSION ARRETERA , LE CAS ECHEANT , LES DISPOSITIONS NECESSAIRES POUR L'APPLICATION DE LA PRESENTE DECISION , EN PARTICULIER EN CE QUI CONCERNE LA GESTION DES CONTINGENTS VISES CI-DESSUS . ARTICLE 9 1 . LA COMMISSION PROCEDE A L'EXAMEN PERMANENT DE LA SITUATION DE L'ECONOMIE FRANCAISE . ELLE ENTREPRENDRA EN PARTICULIER UN REEXAMEN DE LA SITUATION D'ENSEMBLE LE 15 OCTOBRE 1968 AU PLUS TARD . 2 . LA COMMISSION SE RESERVE DE MODIFIER OU D'ABROGER LA PRESENTE DECISION SI LES CONDITIONS PARTICULIERES QUI L'ONT MOTIVEE NE SONT PLUS REMPLIES OU SI LES MESURES PRISES CONFORMEMENT A CETTE DECISION CREENT DES DIFFICULTES GRAVES POUR UN ETAT MEMBRE . EN TOUT ETAT DE CAUSE , LES AUTORISATIONS ACCORDEES CESSENT D'ETRE VALABLES AUX DATES FIXEES RESPECTIVEMENT DANS LES DISPOSITIONS QUI PRECEDENT ET DANS L'ANNEXE DE LA PRESENTE DECISION . ARTICLE 10 LA PRESENTE DECISION EST DESTINEE A LA REPUBLIQUE FRANCAISE . FAIT A BRUXELLES , LE 23 JUILLET 1968 . PAR LA COMMISSION LE PRESIDENT JEAN REY ANNEXE : VOIR J.O .